  Case 20-01050        Doc 18     Filed 05/11/20 Entered 05/11/20 13:56:15             Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
______________________________
In Re:                             )
                                   )
Barry Wisner Chapin                )          Chapter 7
                                   )          Case No: 20-10324-JEB
                                   )
               Debtor.             )
                                   )
______________________________)
                                   )
Harold B. Murphy,                  )
Chapter 7 Trustee of Barry         )
Wisner Chapin                      )          Adversary Proceeding
               Plaintiffs,         )          Case No: 20-01050-JEB
                                   )
v.                                 )
                                   )
United States of America,          )
Department of the Treasury,        )
Internal Revenue Service,          )
Massachusetts Department of        )
Revenue, Barry Wisner Chapin,      )
Ferris Development Group, LLC,     )
and City of Boston                 )
               Defendant.          )
                                   )
______________________________)

      NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
  BY THE COMMISSIONER OF MASSACHUSETTS DEPARTMENT OF REVENUE

TO THE CLERK OF THE ABOVE-CAPTIONED COURT:

       Pursuant to Bankruptcy Rule 9010(b) and Massachusetts Local Bankruptcy Rules (“MLBR”)

9010-3, please enter the appearance of the undersigned attorney for creditor and party-in-interest,

the Massachusetts Department of Revenue, Tax Division ("MDOR"). Further, in accordance with

MLBR Rule 9010-1(c), the undersigned hereby requests to receive copies of all notices and

pleadings.
  Case 20-01050       Doc 18      Filed 05/11/20 Entered 05/11/20 13:56:15             Desc Main
                                    Document     Page 2 of 2


                                               Respectfully submitted,

Dated: May 11, 2020
                                               MASSACHUSETTS DEPARTMENT OF
                                               REVENUE (TAX DIVISION)

                                               By its attorneys,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL OF
                                               MASSACHUSETTS

                                               Kevin W. Brown, General Counsel
                                               Special Assistant Attorney General


                                               /s/ John B. O’Donnell
                                               John B. O’Donnell
                                               BBO #: 673351
                                               Counsel to the Commissioner
                                               Massachusetts Department of Revenue
                                               Litigation Bureau
                                               100 Cambridge Street, P.O. Box 9565
                                               Boston, Ma 02114
                                               Tel: (617) 626-3869
                                               Email: odonnellj@dor.state.ma.us

                                CERTIFICATE OF SERVICE

       I, John B. O’Donnell, hereby certify that on this 11th day of May, 2020, I have caused to be
served a true and accurate copy of the within document, by electronic notification (EN) upon all
parties who have requested electronic notice in this case.


                                               /s/ John B. O’Donnell
                                               John B. O’Donnell
